United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3568
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Michael L. Williams

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 21, 2015
                                Filed: May 27, 2015
                                   [Unpublished]
                                   ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Williams directly appeals the sentence the district court1 imposed after
he pled guilty to one count of being a felon in possession of a firearm, in violation of


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
18 U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has moved to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), generally challenging
Williams’s sentence. Williams has filed a supplemental brief claiming that he
received ineffective assistance of counsel, and asserting various challenges to his
conviction and sentence.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Williams. See United States v. Feemster, 572 F.3d 455, 461-
62, 464 (8th Cir. 2009) (en banc) (discussing appellate review of sentencing
decisions). In addition, we decline to consider Williams’s ineffective-assistance claim
on direct appeal, see United States v. Looking Cloud, 419 F.3d 781, 788-89 (8th Cir.
2005) (absent exceptional cases, ineffective-assistance claims are better raised in
habeas proceedings), and we conclude that his other assertions are either incorrect or
unavailing, see United States v. Joos, 638 F.3d 581, 586 (8th Cir. 2011) (Congress did
not violate Second Amendment or exceed its authority under Commerce Clause when
enacting § 922(g)); United States v. Jenkins-Watts, 574 F.3d 950, 968 (8th Cir. 2009)
(discussing appellate review of indictments when challenged for first time on appeal);
United States v. White Horse, 316 F.3d 769, 772 (8th Cir. 2003) (subject-matter
jurisdiction in every federal criminal prosecution comes from 18 U.S.C. § 3231).

        Finally, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. As for counsel’s motion to
withdraw, we conclude that allowing counsel to withdraw at this time would not be
consistent with the Eighth Circuit’s 1994 Amendment to Part V of the Plan to
Implement The Criminal Justice Act of 1964. We therefore deny counsel’s motion
to withdraw as premature, without prejudice to counsel refiling the motion upon
fulfilling the duties set forth in the Amendment.
                          ______________________________




                                         -2-